DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 07/12/2022 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: 
The abstract of the disclosure is objected to because of legal phraseology Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means”, “said” and “comprising” should be avoided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dzyubenko (Translation of SU1322064A), hereinafter referred to as Dzyubenko.
Regarding Claim 1, Dzyubenko discloses a heat-exchanging apparatus comprising: 
a plurality of tubes (1) bundled adjacent one another (shown in figure 1), each of the plurality of tubes having a tube body defining an interior passageway for carrying a first fluid (shown in figure 1, wherein the first fluid enters the tubes though the header plate), each of the plurality of tubes having a plurality of segments along its length comprising a straight section (5) and a twisted section (3 and 4) in fluid communication with each other (shown in figure 1); wherein 
each of the plurality of tubes has a central longitudinal axis along its length, the tube body along the twisted section exhibiting rotation about the central longitudinal axis (shown in figure 1, see also ¶ [5]), the tube body along the straight section exhibiting no rotation about the central longitudinal axis (shown in figure 1, see also ¶ [5], “straight sections”), and 
an exterior surface of the tube body of a first tube of the plurality of tubes coming into contact with an exterior surface of the tube body of a second tube of the plurality of tubes along the twisted section (shown in figure 1, see also ¶ [5 and 9]), the exterior surfaces of the first and second tubes avoiding contact along the straight section (shown in figure 1).
Regarding Claim 2, Dzyubenko further discloses an area around and between the plurality of tubes, the area forming a passageway for carrying a second fluid (shown in figure 1).
Regarding Claim 3, Dzyubenko further discloses the plurality of segments of each tube comprises an alternating arrangement (shown in figure 1) of straight (5) and twisted sections (3 and 4), wherein the twisted section is located between first and second straight sections (shown in figure 1, being the left most twisted section) and the straight section is located between first and second twisted sections (shown in figure 1, being the centrally located straight section (5)).
Regarding Claim 4, Dzyubenko further discloses the alternating arrangement of straight and twisted sections of each of the plurality of tubes are in line with one another (shown in figure 1), the twisted section of the first tube being adjacent the twisted section of the second tube (shown in figure 1), the straight section of the first tube being adjacent to the straight section of the second tube (shown in figure 1).
Regarding Claim 5, Dzyubenko further discloses rotation of the tube body of each of the plurality of tubes in the twisted section is synchronized such that rotation of the first tube corresponds with rotation of the second tube (shown in figure 1).
Regarding Claim 6, Dzyubenko further discloses rotation of the tube body along the at least one twisted section causes the second fluid to exhibit a swirling action as it flows along the twisted section (shown in figure 1, wherein the twisted structure of Dzyubenko will perform the same function as the twisted structure of the instant invention).
[AltContent: textbox (First Rotation Orientation)][AltContent: textbox (Second Rotation Orientation)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    290
    425
    media_image1.png
    Greyscale

Dzyubenko Figure 1
Regarding Claim 8, Dzyubenko further discloses upon entering the twisted section the each of the plurality of tubes are in a first rotation orientation (shown in annotated figure 1) whereby the exterior surface of the tube body of the first tube contacts the exterior surface of the tube body of the second tube (shown in annotated figure 1), the exterior surfaces of the tube bodies of the first and second tubes separating from one another as the tubes rotate through the twisted section away from the first rotation orientation (shown in annotated figure 1) and coming back into contact with one another when the tubes are rotated at rotation intervals on the order of 180° from the first rotation orientation (shown in annotated figure 1, wherein the contacting portion of the tube rotates 180° from the bottom of the tube (1) to the top of the tube (1) along the longitudinal length of the tube (1)).
Regarding Claim 12, Dzyubenko discloses a heat exchanger comprising: 
a plurality of tubes (1) bundled adjacent one another (shown in figure 1), each of the plurality of tubes having a tube body defining an interior passageway for carrying a first fluid (shown in figure 1, wherein the first fluid enters the tubes though the header plate), each of the plurality of tubes having a plurality of segments along its length comprising a plurality of alternating straight sections (5) and a plurality of twisted sections (3 and 4) in fluid communication with each other (shown in figure 1), the straight sections of the plurality of tubes being in alignment with one another (shown in figure 1) and the twisted sections of the plurality of tubes being in alignment with one another (shown in figure 1); 
a shell (6) surrounding the plurality of tubes (shown in figure 1), the shell defining an area around and between the plurality of tubes, the area forming a passageway for carrying a second fluid (shown in figure 1); wherein 
each of the plurality of tubes has a central longitudinal axis along its length, the tube body along the twisted section exhibiting rotation about the central longitudinal axis (shown in figure 1, see also ¶ [5]), the tube body along the straight section exhibiting no rotation about the central longitudinal axis (shown in figure 1, see also ¶ [5], “straight sections”), and 
an exterior surface of the tube body of a first tube of the plurality of tubes coming into contact with an exterior surface of the tube body of a second tube of the plurality of tubes along the twisted section (shown in figure 1, see also ¶ [5 and 9]), the exterior surfaces of the first and second tubes avoiding contact along the straight section (shown in figure 1).
Regarding Claim 13, Dzyubenko further discloses rotation of the tube body of each of the plurality of tubes in the twisted section is synchronized such that rotation of the first tube corresponds with rotation of the second tube (shown in figure 1).
Regarding Claim 14, Dzyubenko further discloses rotation of the tube body along the at least one twisted section causes the second fluid to exhibit a swirling action as it flows along the twisted section (shown in figure 1, wherein the twisted structure of Dzyubenko will perform the same function as the twisted structure of the instant invention).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dzyubenko (Translation of SU1322064A) as applied in Claims 1-6, 8 and 12-14 above and in further view of Tan (Publication entitled “3D numerical simulation on the shell side heat transfer and pressure drop performances of twisted oval tube heat exchanger”, 2013) hereinafter referred to as Tan.
Regarding Claim 7, although Dzyubenko further discloses the tube body of each of the plurality of tubes is rotated at least 360° about its central longitudinal axis along each of the twisted sections (shown in figure 1), Dzyubenko fails to explicitly disclose contact points between the twisted section of the first tube and adjacent twisted sections of other adjacent tubes of the plurality of tubes being made at rotation intervals on the order of 60° through said 360° rotation.
Tan, also drawn to a twisted tube heat exchanger, teaches the tube body of each of the plurality of tubes is rotated at least 360° about its central longitudinal axis along each of the twisted sections (shown in figure 2), contact points between the twisted section of the first tube and adjacent twisted sections of other adjacent tubes of the plurality of tubes being made at rotation intervals on the order of 60° through said 360° rotation (“With the tubes arrayed in 60° as described in Fig. 2, the supporting point will form when the oval section twists 60°. It means that there are six supporting points in a twisted pitch length. The flow channel can be divided into six subsections by these points as presented in Fig. 2…This special geometrical characteristic can form a longitude flow channel which will considerably reduce the pressure drop of the heat exchanger”, Introduction section). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Dzyubenko with the plurality of tubes is rotated at least 360° about its central longitudinal axis along each of the twisted sections, contact points between the twisted section of the first tube and adjacent twisted sections of other adjacent tubes of the plurality of tubes being made at rotation intervals on the order of 60° through said 360° rotation, as taught by Tan, the motivation being that this structural twisted tube configuration is known to reduces pressure drop through the heat exchanger.
Regarding Claim 9, Dzyubenko fail to disclose the exterior surface of the tube body of the first tube comes into contact with an exterior surface of a tube body of a third tube of the plurality of tubes when the tubes are rotated at rotation intervals on the order of 60° and 240° from the first rotation orientation.
Tan, also drawn to a twisted tube heat exchanger, teaches the exterior surface of the tube body of the first tube comes into contact with an exterior surface of a tube body of a third tube of the plurality of tubes (shown in figure 2) when the tubes are rotated at rotation intervals on the order of 60° and 240° from the first rotation orientation (“With the tubes arrayed in 60° as described in Fig. 2, the supporting point will form when the oval section twists 60°. It means that there are six supporting points in a twisted pitch length. The flow channel can be divided into six subsections by these points as presented in Fig. 2…This special geometrical characteristic can form a longitude flow channel which will considerably reduce the pressure drop of the heat exchanger”, Introduction section). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Dzyubenko with the exterior surface of the tube body of the first tube comes into contact with an exterior surface of a tube body of a third tube of the plurality of tubes when the tubes are rotated at rotation intervals on the order of 60° and 240° from the first rotation orientation, as taught by Tan, the motivation being that this structural twisted tube configuration is known to reduces pressure drop through the heat exchanger.
Regarding Claim 15, although Dzyubenko further discloses the tube body of each of the plurality of tubes is rotated at least 360° along the twisted sections (shown in figure 1), Dzyubenko fails to explicitly disclose contact between adjacent tubes being made at rotation intervals on the order of 60° through said rotation of said tube bodies.
Tan, also drawn to a twisted tube heat exchanger, teaches the tube body of each of the plurality of tubes is rotated at least 360° about its central longitudinal axis along each of the twisted sections (shown in figure 2), contact between adjacent tubes being made at rotation intervals on the order of 60° through said rotation of said tube bodies (“With the tubes arrayed in 60° as described in Fig. 2, the supporting point will form when the oval section twists 60°. It means that there are six supporting points in a twisted pitch length. The flow channel can be divided into six subsections by these points as presented in Fig. 2…This special geometrical characteristic can form a longitude flow channel which will considerably reduce the pressure drop of the heat exchanger”, Introduction section). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Dzyubenko with contact between adjacent tubes being made at rotation intervals on the order of 60° through said rotation of said tube bodies, as taught by Tan, the motivation being that this structural twisted tube configuration is known to reduces pressure drop through the heat exchanger.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dzyubenko (Translation of SU1322064A) as applied in Claims 1-6, 8 and 12-14 above and in further view of Cho (Translation of Korean Patent Document KR100607160B1) hereinafter referred to as Cho.
Regarding Claim 10, although Dzyubenko discloses the tube body of each of the plurality of tubes has a substantially round cross-section profile occupying a given area (shown in figure 1, wherein the ends are round), the round cross-section profile being compressed through the twisted section (shown in figure 1, wherein the round pipe is oval in the twisted sections), said compression causing a reduction of the given area and flattening of the round cross-section profile (oval shaped tube, see ¶ [8]) whereby opposing points of said round cross- sectional profile protrude outward (the oval shape contains opposing ends protruding outward and contacting adjacent tubes (1)). Dzyubenko fails to explicitly disclose the round cross section is found within the straight section. 
Cho, also drawn to a heat exchanger having a tube with flow controlling features, teaches a substantially round cross-section profile occupying a given area (shown in figure 5, being the pipe area between flow control parts) along the straight section and the straight section being adjacent a flow control part on either side. “The heat transfer efficiency can be improved by changing the flow…another object of the present invention, regardless of the size of the heat exchanger, can be easily replaced with the flange by cutting the straight pipe portion formed on both sides around the flow control unit, so that the economic effect due to the shortening of the working process and working time is achieved”.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the straight portions of Dzyubenko with a substantially round cross-section profile occupying a given area, as taught by Cho, the motivation being to allow for simple maintenance of the flow control portions or to control the flow resistance within the tube.
Dzyubenko discloses the claimed invention except for a round straight section of tubing. It would have been obvious matter of design choice to have the straight section have a round profile, since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV (B).
Regarding Claim 11, Dzyubenko further discloses outward protrusion of opposing points of the tube body of the first tube in the twisted section permits contact with opposing points of the tube body of the second tube (shown in figure 1).
Regarding Claim 16, although Dzyubenko discloses the tube body of each of the plurality of tubes has a substantially round cross-section profile occupying a given area (shown in figure 1, wherein the ends are round), the round cross-section profile being compressed through the twisted section (shown in figure 1, wherein the round pipe is oval in the twisted sections), said compression causing a reduction of the given area and flattening of the round cross-section profile (oval shaped tube, see ¶ [8]) whereby opposing points of said round cross- sectional profile protrude outward (the oval shape contains opposing ends protruding outward and contacting adjacent tubes (1)). Dzyubenko fails to explicitly disclose the round cross section is found within the straight section. 
Cho, also drawn to a heat exchanger having a tube with flow controlling features, teaches a substantially round cross-section profile occupying a given area (shown in figure 5, being the pipe area between flow control parts) along the straight section and the straight section being adjacent a flow control part on either side. “The heat transfer efficiency can be improved by changing the flow…another object of the present invention, regardless of the size of the heat exchanger, can be easily replaced with the flange by cutting the straight pipe portion formed on both sides around the flow control unit, so that the economic effect due to the shortening of the working process and working time is achieved”.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the straight portions of Dzyubenko with a substantially round cross-section profile occupying a given area, as taught by Cho, the motivation being to allow for simple maintenance of the flow control portions or to control the flow resistance within the tube.
Dzyubenko discloses the claimed invention except for a round straight section of tubing. It would have been obvious matter of design choice to have the straight section have a round profile, since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV (B).
Regarding Claim 17, Dzyubenko further discloses outward protrusion of opposing points of the tube body of the first tube in the twisted sections permits contact with opposing points of the tube body of the second tube (shown in figure 1).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763